       Case 1:19-cr-00227-JLS-MJR Document 99 Filed 03/10/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                       Plaintiff,                  NOTICE OF MOTION
                v.
                                                                      Case No. 19-CR-227
 JOSEPH BONGIOVANNI,
 PETER GERACE, JR.,
                                       Defendants.


SIRS:
               PLEASE TAKE NOTICE that upon the annexed affidavit of Joel L. Daniels, Esq.,
duly sworn to on the 10th day of March, 2021, and upon all other proceedings previously had
herein, the undersigned will move this Court, at a term to be held in the United States Courthouse,
Buffalo, New York, at a date and time to be determined by the Court, for an order granting the
following relief:
               (1)    Permission for the defense to file a motion for amendment of the conditions
of Mr. Gerace's release on or before March 25, 2021; and
               (2)    Such other and further relief as the Court deems proper.

DATED:         March 10, 2021                        Respectfully submitted,
               Buffalo, New York

                                                     /s/ Joel L. Daniels
                                                     JOEL L. DANIELS

                                                     Attorney for Defendant,
                                                       PETER GERACE, JR.
                                                     Office and Post Office Address
                                                     42 Delaware Avenue - Suite 700
                                                     Buffalo, New York 14202
                                                     (716) 856-5140
TO:    JAMES P. KENNEDY, JR., ESQ.                   jdaniels38@aol.com
       United States Attorney for the
       Western District of New York
       138 Delaware Avenue
       Buffalo, New York 14202
       Attn: JOSEPH M. TRIPI, ESQ.
              Assistant United States Attorney
       Case 1:19-cr-00227-JLS-MJR Document 99 Filed 03/10/21 Page 2 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                     Plaintiff,
               v.                                                      AFFIDAVIT

 JOSEPH BONGIOVANNI,                                               Case No. 19-CR-227
 PETER GERACE, JR.,

                                     Defendants.


STATE OF NEW YORK            )
COUNTY OF ERIE               ) ss:
CITY OF BUFFALO              )


              JOEL L. DANIELS, being duly sworn, deposes and says:

              1.     I am the retained attorney of record for the defendant, Peter Gerace.

              2.     Mr. Gerace is charged in a superseding indictment filed on February 25,

2021 [Doc. 89]. He is charged, together with Joseph Bongiovanni [Id.].

              3.     Mr. Gerace was arrested in Florida on the instant indictment.

              4.     On March 1, 2021 Mr. Gerace appeared before United States

Magistrate/Judge Alicia O. Valle in the Southern District of Florida. Magistrate/Judge Valle

released Mr. Gerace subject to various conditions. Among those conditions was a prohibition

against Mr. Gerace visiting Pharaoh's Gentlemen's Club located at 999 Aero Drive in

Cheektowaga, New York. Mr. Gerace is the owner/operator of the Gentlemen's Club. His sole

source of income is from Pharaoh's Gentlemen's Club.

              5.     On March 3, 2021 Mr. Gerace appeared virtually, together with counsel,

before Magistrate/Judge Michael Roemer. At that appearance, Magistrate/Judge Roemer declined
           Case 1:19-cr-00227-JLS-MJR Document 99 Filed 03/10/21 Page 3 of 4




    to modify the requirement that Mr. Gerace stay away from Pharaoh's Gentlemen's Club. Deponent

    has ordered a transcript of the appearance before Magistrate/Judge Roemer.

                    6.       It should be noted that Mr. Gerace is currently in quarantine, having

    re-entered the State of New York from Florida. This has posed an obstacle for deponent to meet

    in person with Mr. Gerace concerning his case in general and this application in particular.

                    7.       Deponent has commenced an investigation into the business operation at

    Pharaoh's and is in the process of setting up witness interviews with individuals who are employed

    there. Deponent anticipates that these interviews will reveal relevant information in connection

    with this application.

                    8.       Accordingly, in order to properly submit an application on Mr. Gerace's

    behalf to seek an amendment of the release conditions, deponent needs at least until March 25,

    2021 to investigate, prepare and finalize such application [18 U.S.C. §3145(a)(2)].

                    9.       Deponent has been in communication with Assistant United States Attorney

    Joseph Tripi. Mr. Tripi advised that the Government has no position on this motion.


                    WHEREFORE, deponent respectfully requests that this Court issue an order as set

    forth in the annexed Notice of Motion, together with such other and further relief as the Court

    deems proper.


    Sworn to before me this                              /s/ Joel L. Daniels
    10th day of March, 2021.                             JOEL L. DANIELS

    /s/ Sandra Lee Wright
            Notary Public

        SANDRA LEE WRIGHT
    Notary Public, State of New York
        Qualified in Erie County
My Commission Expires October 29, 2022


                                                     2
       Case 1:19-cr-00227-JLS-MJR Document 99 Filed 03/10/21 Page 4 of 4




                               CERTIFICATE OF SERVICE


                I hereby certify that on March 10, 2021 I electronically filed the preceding
document with the Clerk of the District Court using the CM/ECF system, which sent notification
of such filing to the following:

                                    Joseph M. Tripi, Esq.
                              Assistant United States Attorney

                                      Defense Counsel

              I further hereby certify that I have mailed by United States Postal Service said
document to the following non-CM/ECF participants:

                                            None



                                                   /s/ Sandra Lee Wright
                                                   SANDRA LEE WRIGHT
